Citation Nr: 1711770	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-47 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his November 2010 Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled in October 2015, but on that date the Veteran withdrew his request.  Accordingly, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The case was remanded in July 2016 for further development.  The Board notes that the issue of entitlement to service connection for cataracts was granted following the 2016 Remand, and thus, that issue has been resolved and is no longer before the Board.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current diagnosis of a kidney disorder that was incurred in or resulted from active duty service, or is related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for establishing service connection for a kidney disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant notice pertaining to the claim was provided in July 2007 and August 2016 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records, and lay statements.  VA examinations were conducted in November 2007, June 2008 and August 2016.

The Board notes also that the actions requested in the prior Board remand have been undertaken.  Specifically, a VA examination was ordered.  Therefore, an additional remand is unnecessary pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, in a May 2007 statement, the Veteran sought service connection for kidney problems associated with his diabetes.  VA treatment records through March 2016 and SSA records do not reveal any complaint of, treatment for, or diagnosis of a kidney disorder.  On examination in November 2007, the Veteran denied a history of kidney problems.  He indicated he only had a trickling of urine in the morning that quickly resolved.  He had no increased urination or nocturia.  The RO denied the claim in March 2008 because the record did not reflect that a chronic kidney condition had been clinically diagnosed.  Following the Veteran's notice of disagreement, in June 2008, a VA examiner reviewed the Veteran's urinalysis and found the microalbumin in his urine was mildly elevated.  Mild microalbuminuria was recognized; however, the examiner noted such condition could be transient.  His urinalysis showed no overt proteinuria and kidney function was normal.  The examiner declined to diagnose chronic kidney disease or diabetic nephropathy.    She stated that "persistent elevations and worsening microalbuminuria or proteinuria over time in addition to worsening creatinine and [glomerular filtration rate] GFR would be needed for a diagnosis of diabetic nephropathy and chronic kidney disease."

In July 2016, the Board remanded the claim given evidence in 2008 of mild microalbuminuria that might have worsened during the intervening years.  The Board sought an appropriate VA physician such as a nephrologist or internist to determine whether the Veteran has any kidney disease attributable to his diabetes mellitus, type II.  The Board specifically asked for an examiner to identify whether the Veteran had any chronic kidney disease and, if so, what was the diagnosis and how is it manifested.  The Board asked for details as to when the diagnosed kidney disorder, if any, manifested and regarding any relationship of any diagnosed chronic kidney disease to the Veteran's diabetes mellitus.

In August 2016, the Veteran underwent a VA examination.  It was indicated by the examining physician that the Veteran did not have a kidney disease and had never been diagnosed with one.  The examiner reviewed creatinine, bun and eGFR levels from March 2016 which demonstrated normal kidney function and determined the Veteran does "not have a diagnosis of any sort of kidney disease."  Evidence since the time of the August 2016 examination does not suggest that the Veteran now has a kidney disorder and he has not provided additional evidence suggesting that the findings at the VA examination were improper.

To the extent the Veteran believes that he has a kidney disorder caused by his diabetes mellitus, the Board acknowledges that the Veteran is competent to report symptoms he experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  However, as a lay person, he is not competent to diagnose a kidney disorder.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although the United States Court of Appeals for the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran has kidney disorder is a medically complex question which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a proper diagnosis of a kidney disorder service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a kidney disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

Service connection for a kidney disorder is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


